Case: 22-10117     Document: 00516487099         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10117
                                Summary Calendar                            FILED
                                                                    September 28, 2022
                                                                       Lyle W. Cayce
   Jerome L. Grimes,                                                        Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Avis Budget Car Rental, L.L.C., a foreign (LLC) limited
   liability corporation; Budget Rent A-Car Systems,
   Incorporated, a foreign for-profit corporation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-486


   Before Jones, Haynes, and Oldham; Circuit Judges.
   Per Curiam:*
          The court has carefully considered this appeal in light of the
   appellant's brief, the district court opinion, and pertinent portions of the
   record. Having done so, we find no reversible error. The district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10117    Document: 00516487099          Page: 2   Date Filed: 09/28/2022


                                  No. 22-10117



   judgment is AFFIRMED for essentially the same reasons articulated by that
   court.




                                       2